        Case: 3:18-cv-00680-jdp Document #: 68 Filed: 07/23/20 Page 1 of 4



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 TITUS HENDERSON,

                              Plaintiff,
        v.
                                                                  OPINION and ORDER
 CATHY A. JESS, TIM HAINES, L.R. IVERSON,
 VICKI SEBASTAIN, PETER HUIBREGTSE,                                    18-cv-680-jdp
 T. OVERBO, CHAPLAIN EWING, G. BOUGHTON,
 A. BROADBENT, and CO II BARTELS,

                              Defendants.


       Plaintiff Titus Henderson, appearing pro se, alleges that prison officials discriminated

against him as an African American and as a Muslim by denying him religious meals and

property, and that he suffered adverse health consequences from the denial of meals. He brings

claims under the First Amendment, Eighth Amendment, Equal Protection Clause of the

Fourteenth Amendment, and the Religious Land Use and Institutionalized Persons Act.

       In a March 10, 2020 order, I granted defendants’ motion for summary judgment on

exhaustion grounds in most respects. Dkt. 50. Henderson has filed a motion for reconsideration

of that order. Dkt. 54.

       Henderson contends that I should not have granted defendants’ motion without

holding a hearing under Pavey v. Conley, 544 F.3d 739, 742 (7th Cir. 2008). I stated that the

court did not need to hold a Pavey hearing because none of the relevant issues boiled down to

disputed issues of material fact. Dkt. 50, at 3. I based my rulings largely on the administrative

grievance records provided by the parties, denying the motion where defendants were unable

to produce records indicating what occurred in Henderson’s grievance proceedings from several
        Case: 3:18-cv-00680-jdp Document #: 68 Filed: 07/23/20 Page 2 of 4



years ago. Henderson does not provide any factual disagreement with defendants’ summary

judgment materials, so there’s no reason for me to reconsider my decision on this ground.

       Henderson alleges that defendants deprived him of Ramadan meals over parts of each

season from 2010 to 2014, for various reasons. I denied defendants’ exhaustion motion for the

claims about the 2010 and 2012 denials because defendants conceded that he had properly

exhausted those claims. I dismissed his claims about the 2011, 2013, and 2014 denials because

his grievances about those deprivations were not properly exhausted. Henderson now argues

that I should consider all of those claims exhausted because under Turley v. Rednour, 729 F.3d

645 (7th Cir. 2013), which states that an inmate “need not file multiple, successive grievances

raising the same issue . . . if the objectionable condition is continuing.” Id. at 650. I applied

Turley in concluding that Henderson exhausted his multi-year Ramadan prayer-oil claims

because he was challenging policies that deprived him of prayer oil every Ramadan season.

Dkt. 50, at 7. But I did not apply Turley to Henderson’s Ramadan-meal claims because he was

denied meals each year for different reasons and not under a particular policy generally

applying to each year’s deprivation. Henderson does not explain why all of his meal claims

should be treated as one continuous violation under Turley, so I will deny his motion for

reconsideration on this ground.

       Henderson says that he properly exhausted his claims about being denied Islamic

reading materials while he was in segregation because he filed a 2008 grievance about being

denied personal books in general. I granted defendants’ exhaustion motion on these claims

because Henderson had not raised the issue of his religious books being denied, so they had not

been put on notice about the true nature of Henderson’s claims. Dkt. 50, at 5. In his motion

for reconsideration, Henderson cites Jones ’el v. Berge, 172 F. Supp. 2d 1128 (W.D. Wis. 2001),


                                               2
        Case: 3:18-cv-00680-jdp Document #: 68 Filed: 07/23/20 Page 3 of 4



for the proposition that “Once administrative remedies have been exhausted . . . [a]ny claim

for relief that is within the scope of the pleadings may be litigated without further exhaustion.”

Id. at 1134. But the facts of Jones ’el were much different from Henderson’s case: the court in

Jones ’el discussed a potential problem with exhaustion for a claim for preliminary injunctive

relief in a case brought by multiple plaintiffs, not all of whom had exhausted that claim. See 172

F. Supp. 2d at 1133–34. Jones ’el does not stand for the proposition that a grievance on a broad

issue can exhaust a claim about a related but more narrow issue. Case law is clear that

Henderson was required to “alert[ ] the prison to the nature of the wrong for which redress is

sought.” Strong v. David, 297 F.3d 646, 650 (7th Cir. 2002). It’s true that religious materials

are a subset of the possessions that a prisoner might have. But prisoners often have broader

rights concerning possession of religious materials than they have for items that are similar but

secular in nature, which is a reason that a complaining inmate must alert prison officials that

he is complaining about restrictions on religious property. If the officials don’t know that the

dispute is about religious property, they will not have a chance to apply standards concerning

religious property. Because Henderson did not put prison officials on notice of the religious

aspect of his claims, he failed to exhaust administrative remedies about those claims. So I will

deny his motion for reconsideration on that ground.




                                                3
       Case: 3:18-cv-00680-jdp Document #: 68 Filed: 07/23/20 Page 4 of 4



                                        ORDER

      IT IS ORDERED that plaintiff Titus Henderson’s motion for reconsideration of the

court’s March 10, 2020 order, Dkt. 54, is DENIED.

      Entered July 23, 2020.

                                        BY THE COURT:

                                        /s/
                                        ________________________________________
                                        JAMES D. PETERSON
                                        District Judge




                                           4
